      Case 6:20-cv-01108-ADA Document 26 Filed 06/14/21 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TEXAS
                           WACO DIVISION


DALI WIRELESS, INC.,


                       Plaintiff,      Civil Action No. 6:20-CV-01108-ADA

           v.
                                       JURY TRIAL DEMANDED
CORNING, INC. and CORNING
OPTICAL COMMUNICATIONS LLC,


                       Defendant.


    CORNING, INC. AND CORNING OPTICAL COMMUNICATIONS LLC’S
   STATUS REPORT REGARDING THEIR MOTION TO TRANSFER VENUE
                   PURSUANT TO 28 U.S.C. § 1404(a)
         Case 6:20-cv-01108-ADA Document 26 Filed 06/14/21 Page 2 of 4




                                       STATUS REPORT

       Defendants Corning, Incorporated and Corning Optical Communications LLC

(collectively, “Corning”) hereby submit this status report pursuant to the Court’s June 8, 2021

Amended Standing Order Regarding Motion for Inter-District Transfer.

       On December 30, 2020, Corning filed their Motion to Transfer Venue Pursuant to 28

U.S.C. § 1404(a). See Dkt. 12. Thereafter, Plaintiff Dali Wireless, Inc. (“Dali”) took venue-related

discovery of Corning.

       On April 23, 2021, Dali filed its Opposition to the Corning Defendants’ Motion to Transfer

Venue Pursuant to 28 U.S.C. § 1404(a). See Dkt. 20.

       On April 30, 2021, Corning filed their Reply in Support of Their Motion to Transfer Venue

Pursuant to 28 U.S.C. § 1404(a). See Dkt. 25.

       On May 14, 2021, Dali’s counsel emailed the Court advising that the Parties have not

identified any disputes concerning claim construction and that the July 26 Markman hearing can

be vacated.

       Therefore, Corning’s Motion to Transfer Venue Pursuant to 28 U.S.C. § 1404(a) has been

fully briefed, remains pending, and is ready for resolution.




Dated: June 14, 2021                          Respectfully submitted,

                                              By: /s/ Michael J. Newton
                                              Michael J. Newton (TX Bar No. 24003844)
                                              ALSTON & BIRD LLP
                                              Chase Tower
                                              2200 Ross Avenue, Suite 2300
                                              Dallas, TX 75201-2748
                                              Phone: (214) 922-3423
                                              Fax: (214) 922-3899
                                              mike.newton@alston.com


                                                 1
Case 6:20-cv-01108-ADA Document 26 Filed 06/14/21 Page 3 of 4




                           Ross R. Barton (NC Bar No. 37179)
                           ALSTON & BIRD LLP
                           101 South Tyron Street, Suite 4000
                           Charlotte, North Carolina, 28280
                           Phone: (704) 444-1287
                           Fax: (704) 444-1111
                           ross.barton@alston.com


                           Attorneys for Corning, Inc. and Corning
                           Optical Communications LLC




                              2
          Case 6:20-cv-01108-ADA Document 26 Filed 06/14/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

        I hereby certify that all counsel of record who are deemed to have consented to electronic

service are being served with a copy of this document via the Court’s CM/ECF system on June 14,

2021.

                                                                    /s/ Michael J. Newton




                                                3
